Plaintiff, Edna Blackwell, was injured by the collapse of defective steps attached to the premises occupied by her under lease and belonging to the defendant, Eugene Guiffria. There is no doubt in our minds of the liability of a landlord for injuries sustained by a tenant under the circumstances prevailing in this case. Revised Civil Code, Article 2695; Thomson v. Cooke,147 La. 922, 86 So. 332; Shelton v. Masur, 157 La. 621, 102 So. 813; Divas v. Noto, 17 La.App. 177, 134 So. 275. Defendant, however, contends that the plaintiff, at the time of the accident, was not a tenant but a trespasser, because notice had been given to her to vacate the premises. No ejectment proceedings had been instituted and only a verbal notice is claimed to have been given plaintiff. The point raised by defendant is inconsistent with his answer in which he admits that plaintiff was a tenant at the time of the accident. Moreover, the evidence with respect to notice falls short of proof since it consists of an affirmation by defendant and a denial by plaintiff, the burden of proof being on defendant.
Plaintiff's injuries were not serious. In her petition she claims $268 including $32.50, for medical expenses. She suffered contusions in the region of the "sternoclavicular junction of the chest", from which she recovered very rapidly. The amount awarded by the judgment, $100, will not be disturbed.
For the reasons assigned, the judgment appealed from is affirmed.
  Affirmed. *Page 342